IN THE COURT OF APPEALS OF IOWA

                                   No. 14-1851
                             Filed December 9, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

PATRICK JOHN LETSCHER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Winnebago County, Gregg R.

Rosenbladt, Judge.



      Patrick Letscher appeals from the sentence imposed upon his plea of

guilty to theft in the first degree. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Vidhya K. Reddy, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Katie Krickbaum, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Mullins and McDonald, JJ.
                                          2


DANILSON, Chief Judge.

       Patrick Letscher appeals from the sentence imposed upon his plea of

guilty to theft in the first degree, in violation of Iowa Code sections 714.1(4) and

714.2(1) (2013). He contends the district court abused its discretion in employing

a fixed sentencing policy. He also asserts the court entered an illegal sentence

in ordering his pretrial appearance bond to be forfeited. We affirm.

       On August 29, 2013, a criminal complaint was filed accusing Letscher of

first-degree theft, in violation of Iowa Code sections 714.1(4) and 714.2(1). That

same date, the district court entered an initial appearance order, which specified

as the sole condition of release that bail “is set at $2000.00 cash.”

       On August 30, Letscher posted a $2000 cash bond to secure his pretrial

release in the instant case. He signed the bond form, which states in part: “I

authorize the Clerk of Court to use this bail bond to pay all fines, surcharges,

costs and victim restitution that I may be ordered to pay by the Court in the final

judgment of this matter or any other criminal judgment(s) against me in

Winnebago County.”

       On September 17, the State filed a trial information formally charging

Letscher with theft in the first degree (exercising control over stolen property), a

class “C” felony, and criminal mischief in the second degree, a class “D” felony.

The district court approved the trial information and ordered that the “bond

previously set shall continue.”     State was also allowed to amend the trial

information to allege Letscher was a habitual offender. Angela DiMarco, with

whom Letscher lived, was charged with the same offenses as Letscher.
                                        3


      Letscher and the State reached a plea agreement whereby Letscher

would plead guilty to first-degree theft without the habitual offender enhancement

and the State would dismiss the criminal mischief charge, a separate

misdemeanor criminal mischief charge, and dismiss all charges against DiMarco.

The agreement also provided that the State would recommend the court follow

whatever   sentencing    recommendation     was   made     by   the   presentence

investigation (PSI) report; the court was not bound by the recommendations.

      Letscher entered his guilty plea on August 19, 2014. The PSI report noted

Letscher’s substance abuse and criminal history, and summarized:

              Department risk assessments indicate the defendant is at
      high risk to reoffend. The defendant acknowledged said charge
      occurred one year ago on 08/28/2013. He was on probation for
      Possession of a Controlled Substance, 3rd or Subsequent Offense
      (FECR010269). His probation was revoked and he was sentenced
      to prison. The defendant was released to Iowa Parole on
      07/11/2014. The defendant verbalized little remorse for his crime.
      He stated, “A guy wanted me to move a truck. He set me up with
      the cops. I was in possession of a stolen truck. I pled guilty to the
      1st Degree Theft.” The defendant was under the influence of
      methamphetamine. This criminal belief system underlies most, if
      not all, of the defendant’s unlawful behavior.
              It is hoped the defendant can benefit from the structure and
      treatment, especially that which is designed to address criminal
      thinking and substance abuse, provided in the penal system. If
      successful, he has shown sporadic ability to maintain work and law-
      abiding behavior. In light of the above and in the interest of
      community safety, it appears placement in the state prison system
      is the appropriate course of action at this time.
              It is respectfully recommended the defendant be sentenced
      to ten years in the custody of the Director of the Department of
      Corrections and be assessed a monetary fine.

      At the October 14 sentencing hearing, the State recommended the

imposition of a sentence of incarceration based upon the PSI recommendation.
                                          4


       Letscher asked for a suspended sentence. His counsel explained,

               The unique history of this case, Your Honor, is that this
       offense was committed over a year ago, in August, at a time that
       the defendant had a pending possession of a controlled substance
       charge in Hancock County. After this offense was committed, the
       defendant was sentenced to prison on that Hancock County case.
       He served his period of incarceration in the Iowa Department of
       Correctional Services from Oakdale to the Fort Dodge Correctional
       Facility. He was discharged from prison to Beje Clark on April 2nd
       of 2014.
               While at Beje Clark the defendant worked through
       employment, worked through the steps at Beje Clark, attended
       Prairie Ridge regularly, was successfully discharged from Prairie
       Ridge in July, continued with Prair—I’m sorry, was successfully
       discharged from Beje Clark in July, successfully continued with his
       treatment at Prairie Ridge with ongoing substance abuse treatment
       services. The defendant’s employment history is noted on around
       page 4. Currently the defendant is employed . . . .

Counsel argued probation was appropriate because Letscher had successfully

completed substance abuse treatment, was working full time, and was actively

supporting his two and DiMarco’s three children. Counsel stated, “He’s already

on parole, he’s already under the supervision of a parole officer. The parole

officer has reduced his status to low risk, and his parole officer has worked with

him a lot longer than the officer that did the PSI.”

       The court imposed a term of incarceration not to exceed ten years. It also

ordered Letscher to pay restitution in the amount of $398.74, court costs, and

$240 in legal fees.     The court called for Letscher’s appearance bond to be

“forfeited and applied to [his] obligations in this and other criminal matters in

Winnebago County.” Letscher appeals.

       Letscher first claims the district court followed a fixed policy of rejecting a

suspended sentence where a defendant has a prior criminal history. A fixed

policy is one that creates a rule based upon one factor to the exclusion of other
                                         5

relevant factors. State v. Hildebrand, 280 N.W.2d 393, 397 (Iowa 1979); State v.

Kelley, 357 N.W.2d 638, 639 (Iowa Ct. App. 1984). Application of a fixed policy

is impermissible. Hildebrand, 280 N.W.2d at 396.

      We are not convinced the court applied a fixed policy in sentencing

Letscher. The court acknowledged that Letscher had “a number of things going

now on parole which are positive. I mean, I’ve heard positive things today about

the employment, family circumstances, and apparently you are making good

progress in the substance abuse arena.” However, the court noted,

      [W]e’ve got those three factors to consider for sentencing and those
      are just clear as a bell in the Iowa law, your rehabilitation is just one
      of them. If that’s the only thing I had to look at, you know, you’ve
      got some good things going for you here, and I certainly give you
      credit for what you’ve done lately after you’ve been released from
      prison again earlier in 2014.
              Protection of the community, obviously that’s where your
      criminal history comes in and that’s where anybody looking at this
      would look back and say, wow, you know, there’s just a lot of
      history here that needs to be taken into account, but, again, right
      now I think maybe you’re again a little bit of an upswing after your
      recent release.
              The big one, though, that—and it’s not bigger than the
      others, but where I really think this case goes one way or the other
      is deterrence to others. You know, we’ve got to have a system
      where people look at this and say, if you commit a felony and
      you’re convicted of it, you’ve had prior history of felonies, you’ve
      been in prison before, all these things done before, just as a
      measure of accountability and to deter other people from engaging
      in criminal behavior, the Court needs to step in and sometimes
      make some hard decisions.
              ....
              Again, I acknowledge your allocution and your attorney’s
      arguments. I don’t think they’re—I think they’ve got merit. On the
      other hand, I’ve got to look at the PSI recommendation and your
      history and all these other factors.
                                         6


The sentence was not imposed because of a rule based upon one factor to the

exclusion of other relevant factors. We will not disturb the sentence imposed on

Letscher by the district court.

       Letscher next contends the court imposed an illegal sentence in ordering

his bond forfeited and applied to “obligations in this and other criminal matters in

Winnebago County,” and the remainder returned to him. He cites Iowa Code

section 811.8(2), which provides, “Upon the filing of the undertaking and the

certificate of the officer, or the certificate of the officer alone if money has been

deposited instead of bail, the court or clerk shall immediately order return of the

money deposited to the person who deposited the same, or order an exoneration

of the surety.”

       The State argues this issue is not properly before this court: first, because

bond is a civil matter, collateral to the sentence itself, see State v. Marrufo-

Gonzalez, 806 N.W.2d 475, 480 (Iowa Ct. App. 2011) (“The proceedings for

forfeiture of bail and judgment are civil actions . . . .”), and second, Letscher did

not preserve the issue because he did not challenge the forfeiture order in the

district court with a motion to enlarge or amend the judgment, or raise the issue

in the “motion for reconsideration” he filed after judgment was entered. However,

the order entered was entered in the criminal proceedings and in actuality was

not a forfeiture of the bond pursuant to Iowa Code chapter 811. Rather, the court

order effectively exonerated the bond, and then applied the cash to Letscher’s

financial obligations as Letscher agreed to when he posted the bond.            The
                                            7


sentence was not illegal simply based upon the misuse of the term “forfeit” as it

relates to bail bonds.1

       AFFIRMED.

       Mullins, J., concurs specially; McDonald, J., concurs in part and dissents

in part.




1
 We do not know if Letscher was informed that he was not required to consent to the
application of the bond money to financial obligations. We would suggest the form, if still
used, be modified to provide a defendant the option to consent or not to consent to the
application of the monies to financial obligations.
                                          8


MULLINS, Judge. (concurring specially)

       I concur in the majority opinion, but write separately. I respectfully submit

that as the saying goes, “the emphasis is on the wrong syllable.” According to

the PSI, this is not Letscher’s first rodeo. He has a long criminal history, with

apparent experience in bond conditions. There is no indication that he objected

to or questioned the bond form at the time he signed it, agreeing to its terms. He

certainly could have objected and if he were not permitted an opportunity to strike

the terms relating to applying the bond to court obligations, he could have

requested a review of that “condition of release” (if it were deemed a condition of

release). Even after he signed the form, he could have requested a review of his

conditions of release to seek to remove that “condition.” There is no indication

that he did so. There is no record that he complained of the condition during the

sentencing phase of the proceedings. He gave the district court no opportunity to

ever address any objection he may have had to the bond form.2

       Having not preserved error at any of the many stages of the proceedings

that were available to Letscher, I agree with the majority that the court

appropriately exonerated the bond and applied it per the bond form to which he

agreed.




2
 This clearly appears to be another issue we so often see that was never the subject of
an objection or concern by a defendant during the course of the proceedings at the
district court level but is raised as an issue on appeal.
                                           9


MCDONALD, Judge. (concurring in part and, dissenting in part)

       “In our society liberty is the norm, and detention prior to trial or without trial

is the carefully limited exception.” United States v. Salerno, 481 U.S. 739, 755

(1987). The right to pretrial release is protected by the Federal Constitution, see

U.S. Const. amend. VII, the Iowa Constitution, see Iowa Const. art. I, §§ 12, 17,

and statute, see Iowa Code ch. 811 (2013). In contravention of these rights, the

State contends an accused can be denied pretrial release unless the accused

agrees to forfeit money “in exchange for his freedom.”              The State further

contends Letscher voluntarily chose to pay for his freedom. The State concludes

the forfeiture provision in the sentencing order was therefore lawful.              The

premises are false, and the conclusion is unsound.

       The State cannot condition an accused’s right to pretrial release on the

accused’s consent to forfeit his appearance bond to satisfy any and all criminal

judgments against the accused. Chapter 811 governs pretrial release. With

certain exceptions not applicable here, “[a]ll defendants are bailable both before

and after conviction, by sufficient surety, or subject to release upon condition, or

on their own recognizance.” Iowa Code § 811.1. See also Iowa Const. art. I, §

12. All bailable defendants shall be released on condition or conditions imposed

to reasonably assure the “safety of other persons” and “the appearance of the

person for trial or deferral of judgment.” Id. § 811.2(1)(a). The requirement the

accused post an appearance bond is an allowable condition of pretrial release.

See Iowa Code § 811.2(1)(a)(4); State v. Briggs, 666 N.W.2d 573, 583 (Iowa

2003) (“Iowa Code section 811.2 permits a district court judge to set cash only

bail if such bail will best guarantee the accused’s further presence for necessary
                                          10


judicial proceedings.”). While the code does provide for the forfeiture of the

accused’s appearance bond, bond forfeiture proceedings are civil proceedings

that can be initiated only after the accused fails to appear. See Iowa Code

§ 811.6; State v. Costello, 489 N.W.2d 735, 738 (Iowa 1992) (“The bail is

forfeited when the defendant fails to appear and entry of failure to appear is

made of record. It is the failure to appear that triggers the forfeiture.”). Bail can

be forfeited only “in strict compliance with the statute.” Costello, 489 N.W.2d at

738.   There is nothing in chapter 811 that authorizes the State to condition

pretrial release on the accused’s consent to forfeit the appearance bond in the

absence of the failure to appear. There is nothing in chapter 811 that allows the

State to impose a condition designed to facilitate the collection of criminal

judgments in the absence of the accused’s failure to appear.            See Luster v.

Broderick, 327 N.W.2d 224, 225-26 (Iowa 1982) (“A sentencing court has no

authority to impose bond, and incarceration upon failure to post bond, for the

apparent purpose of enforcing the collection of a fine.          The purpose of an

appearance bond is to ensure the appearance of a released defendant as

required.”).3

       The State’s second premise is also false.            The State contends the

defendant consented to the forfeiture of his appearance bond.             On the day

following his initial appearance, the defendant posted cash bail. At the time the

defendant posted cash bail, he was presented with a preprinted bond form. The


3
  In addition to not being authorized by statute, the requirement that the accused agree
to forfeit money to satisfy judgments may increase the negative effects associated with
money bail. See, e.g., Alexander Shalom, Bail Reform as a Mass Incarceration
Reduction Technique, 66 Rutgers L. Rev. 921, 921-25 (2015).
                                        11


preprinted bond form provided the “arresting officer” was to check the applicable

provisions.   There was an “x” next to a preprinted paragraph providing the

defendant authorized “the Clerk of Court to use this bail bond to pay all fines,

surcharges, costs and victim restitution that [he] may be ordered to pay by the

Court in the final judgment of this matter or any other criminal judgment(s)

against [him] in Winnebago County.” Letscher signed the preprinted bond form

and was released. It cannot be said Letscher gave consent when his only choice

was incarceration or forfeiture. See State v. Baldon, 829 N.W.2d 785, 801 (Iowa

2013) (“But gross inequality of bargaining power, together with terms

unreasonably favorable to the stronger party, may confirm indications that the

transaction involved elements of deception or compulsion, or may show that the

weaker party had no meaningful choice, no real alternative, or did not in fact

assent or appear to assent to the unfair terms.”). Further, it cannot be said the

parties contracted for the forfeiture provision. Letscher was entitled to pretrial

release, and the State did not provide him with additional consideration for the

forfeiture condition. See id. at 802 (explaining consent may not be valid “where

giving consent does not offer” anything more than that to which the party was

“otherwise entitled”).

       Even if Letscher consented to the forfeiture provision, the consent is

immaterial. First, the forfeiture condition in the preprinted bond form was not set

by an authorized person. Conditions of bail must be set by the court and not any

other person. See Iowa Code §§ 804.3 (providing for magistrate to set bail);

Iowa Code § 804.21 (allowing for bail upon order of magistrate or judge); Iowa

Code § 804.22. In the initial appearance order, the magistrate set bail at $2000
                                             12


cash only. The magistrate did not impose any additional condition or conditions

of pretrial release. More specifically, the magistrate did not order as a condition

of release that the defendant’s cash bail be forfeited to satisfy the judgment in

this case and any other case in Winnebago County.                   The trial information

provided bond shall continue without adding any additional condition or

conditions of bail. Prior to the entry of the judgment and sentence, there was no

court order providing the defendant’s cash bail could or would be forfeited to

satisfy his financial obligations in this case and any other criminal case in

Winnebago County. The forfeiture condition was added here by the arresting

officer or clerk of court. There is no provision of the code authorizing this action.

       The defendant’s consent, or lack thereof, is immaterial for a second

reason. The sole question presented in this appeal is whether the district court

had the authority to order forfeiture of the defendant’s appearance bond as part

of the defendant’s sentence.4 “[J]udges may only impose punishment authorized

by the legislature within constitutional constraints.” State v. Louisell, 865 N.W.2d
590, 597 (Iowa 2015). It is a “well-established principle that sentences imposed

without statutory authorization are illegal and void.” Id. There is no statutory

authority authorizing the sentence.

4
  The majority misstates the question presented. Paragraph 6 of the Judgment and
Sentence provides: “Appearance bond is forfeited and applied to Defendant’s obligations
in this and other criminal matters in Winnebago County. Bond in excess of Defendant’s
obligations will be returned to the person in whose name it was posted. Remaining
obligations shall be paid to the Clerk of Court in full by the date of this order.” (Emphasis
added.) The majority ignores the question presented and concludes the sentencing
court did not order forfeiture of the bond—despite explicit language to the contrary—but
“effectively exonerated the bond.” The majority then answers in the affirmative the
question of whether the district court had authority to exonerate the bond and apply it to
Letscher’s obligations in any criminal matters in Winnebago County. Rather than
answering an immaterial question not raised or briefed, I address the question presented
in this record, raised by the defendant, and answered by the State.
                                       13


      The district court’s sentencing authority is largely set forth in the Iowa

Corrections Code.   See Iowa Code § 901.1; State v. Sanchez, No. 13-1989,

2015 WL 4935530, at *4 (Iowa Ct. App. Aug. 19, 2015) (discussing the generally-

applicable sentencing provisions set forth in the Iowa Corrections Code).

Chapter 901 sets forth generally-applicable sentencing procedures.        Section

901.5 identifies the generally-applicable sentencing options available to the

sentencing court. For example, the sentencing court may defer judgment, defer

or suspend sentence, or impose sentence. See Iowa Code § 901.5(1)-(4). The

same section also authorizes other miscellaneous sentencing provisions,

including, for example, substance-abuse treatment and DNA profiling. See Id.

§ 901.5(8), (8A). No provision in chapter 901 authorizes the forfeiture of the

defendant’s appearance bond. Chapter 901A relates to enhanced sentences for

sexually-predatory offenses.    Chapter 902 relates to sentencing for felony

offenses.   Chapter 903 relates to sentencing for misdemeanor offenses.

Chapters 905 and 906 relate to community-based corrections, paroles, and work-

releases, respectively. Chapter 909 relates to the imposition of fines. The final

judgment in a criminal case includes fines, surcharges, court costs, and fees.

See Iowa Code § 909.6. Chapter 909 sets forth various methods by which the

defendant can satisfy the judgment in a criminal case, including installment

payments and community service.       See id. §§ 909.3 and 909.3A.       Of note,

chapter 909 does not authorize the forfeiture of the defendant’s appearance bond

as a means to satisfy the judgment in a criminal case. Chapter 910 relates to

restitution, and chapter 911 relates to surcharges.      No provision in these

chapters authorizes the forfeiture of the defendant’s appearance bond.
                                         14


       Additional sentencing authority relating to discrete sentencing issues can

be found in other provisions of the Code. See Sanchez, 2015 WL 4935530, at *4

(noting the district court draws sentencing authority from other provisions of the

code relating to discrete sentencing issues).        For example, chapter 664A

provides the district court with the authority to enter sentencing no-contact

orders.   There is no other provision of the code authorizing the challenged

sentence. As set forth above, chapter 811 does not provide for forfeiture of the

defendant’s appearance bond in the absence of the failure to appear. Nor does

chapter 811 provide for forfeiture as a sentencing option.

       “The authority of a court to apply cash bail to the payment of court costs or

a fine imposed on the accused depends wholly on statute, since the court has no

inherent power to do so.” Estate of Lyon ex rel. Lyon v. Heemstra, No. 08-0934,

2009 WL 1676662, at *2 (Iowa Ct. App. June 17, 2009). In State v. Schultz, 245
N.W.2d 316, 318 (Iowa 1976), the supreme court reaffirmed the general rule that

cash bail advanced could be applied to judgments, fines, and costs. However,

that rule relied on statutory authority authorizing the same:

       When money has been deposited by the defendant, if it remain on
       deposit at the time of a judgment against him, the clerk, under the
       direction of the court, shall apply the money in satisfaction of so
       much of the judgment as requires the payment of money, and shall
       refund the surplus, if any, to him, unless an appeal be taken to the
       supreme court, and bail put in, in which case the deposit shall be
       returned to the defendant.

Iowa Code § 765.4 (1977). The 1978 code revision did away with this statute

and with it any authority to apply cash bond to judgments, fines, and costs:

              With the 1978 criminal code revision, the former bail
       provisions found in chapters 763 through 766, Code of Iowa (1977)
       were deleted, and chapter 811, Supplement to the Code 1977, now
                                       15


      Code of Iowa (1979), was enacted in its place. While chapter 811
      did re-enact in substance some of the sections of the old Code, the
      provision for deduction of court costs from cash bail, formally
      contained in § 765.4, Code of Iowa (1977), is noticeably absent in
      the present Code. In fact, the Sixty-Sixth General Assembly
      expressly repealed chapter 765, thus clearly evincing its intent to
      abrogate the effect of chapter 765 as of January 1, 1978. Laws of
      the 66th G.A., Vol. 2, Ch. 1245, Ch. 4, § 526 (1976).
              With the repeal of chapter 765, Code of Iowa (1977), the rule
      of the line of cases from State v. Owens, 112 Iowa 403, 84 N.W.
529 (1900) through State v. Schultz, 245 N.W.2d 316 (Iowa 1976)
      is no longer applicable. This is because the holding of those cases,
      that fines and court costs can be deducted from a cash bail on
      deposit with the clerk at time of judgment, was expressly premised
      on the existence of statutory authority for such a deduction.
      Section 765.4, Code of Iowa (1977), quoted in State v. Schultz, 245
N.W.2d 316, 318 (Iowa 1976). With the repeal of the statute, the
      rule based thereupon is likewise abrogated.
              ....
              The sole purpose of bail expressed in the 1978 criminal code
      revision is to “reasonably assure the appearance of the person for
      trial.” Section 811.2(1), Code of Iowa (1979). In the absence of
      any further statutory grant, the common law provides no authority
      for deducting payment of fines or court costs from bail posted by
      the defendant or a third party. Thus, in answer to your questions,
      court costs cannot be deducted from a cash bond posted by a
      defendant or a third party, irrespective of whether the costs were
      incurred at trial or upon appeal.

1979 Op. Iowa Att’y Gen. 121, 1979 WL 20942, at *3. See Estate of Lyon, 2009
WL 1676662, at *2.

      In sum, there is nothing in the Iowa Corrections Code or any other part of

the code authorizing the challenged sentence. It is well established that neither

the State nor the defendant can contract for an illegal sentence. See State v.

Woody, 613 N.W.2d 215, 218 (Iowa 2000); State v. Fix, 830 N.W.2d 744, 747

(Iowa Ct. App. 2013) (holding “the parties may not rely on a plea agreement to

uphold an illegal sentence”). A sentence not permitted by statute is void and not

merely voidable. See State v. Burtlow, 299 N.W.2d 665, 668 (Iowa 1980).       It is
                                        16


thus immaterial whether the defendant consented to the forfeiture provision in his

appearance bond. Accordingly, the sentence must be vacated and this matter

remanded for resentencing.

       One final matter should be addressed. The State contends the defendant

cannot challenge the bond forfeiture provision in his sentence because bond

forfeiture is collateral to and not part of the defendant’s sentence. The State and

the special concurrence also conclude error was not preserved. The contentions

are without merit. “In determining whether a provision can be challenged as an

illegal sentence, the relevant question is whether the provision was included in

the sentencing order.    If contained in the sentencing order, it is part of the

sentence that may be challenged at any time, whereas those matters that follow

the entry of final judgment are collateral and must be separately appealed.”

Sanchez, 2015 WL 4935530, at *5; see State v. Formaro, 638 N.W.2d 720, 727

(Iowa 2002) (distinguishing those situations where the terms and conditions of

bail are contained in a judgment and sentence and are therefore subject to

challenge on direct appeal from those situations in which the court addresses the

issue of bail following the entry of a judgment and sentence and therefore must

be separately appealed); State v. Alspach, 554 N.W.2d 882, 884 (Iowa 1996)

(distinguishing restitution imposed in sentencing orders from later actions to

modify a restitution plan, which are “civil in nature and not part of the criminal

proceedings”). The bond forfeiture provision was contained in the sentencing

order. It is subject to challenge in this direct appeal without regard to whether it

was first challenged in the district court. See State v. Woody, 613 N.W.2d 215,

217 (Iowa 2000) (“An illegal sentence is void and not subject to the usual
                                          17


concepts of waiver, whether from a failure to seek review or other omissions of

error preservation.”); State v. Draper, 457 N.W.2d 600, 605 (Iowa 1990) (stating

an illegal sentence “is a nullity subject to correction, on direct appeal or later”).

       For the foregoing reasons, I respectfully dissent from the majority’s

disposition of the defendant’s illegal sentence claim. I concur in the majority’s

opinion regarding the defendant’s claim the district court exercised a fixed

sentencing policy.